Citation Nr: 0203994	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  00-01 435	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for lupus.

4.  Entitlement to service connection for costochondritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981 and from July 1985 to April 1998.  This case is before 
the Board of Veterans' Appeals (Board) on appeal of a 
December 1998 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  PTSD is manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss.

2.  Sinusitis suffered during the veteran's military service 
was acute in nature and resolved without any residual 
disability; the medical evidence does not demonstrate a 
current sinusitis disability.  

3.  The medical evidence does not demonstrate a current lupus 
disability.  

4.  Costochondritis suffered during the veteran's military 
service was acute in nature and resolved without any residual 
disability; the medical evidence does not demonstrate a 
current costochondritis disability.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  Service connection for sinusitis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  Service connection for lupus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

4.  Service connection for costochondritis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
The VCAA provides, in part, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules implementing the VCAA.  See 66 Fe. Reg. 45,620 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of the VCAA and 
implementing regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
filing an application for VA benefits or seeking to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, 
the VCAA and implementing regulations apply in the instant 
case.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the mandates of the VCAA 
and implementing regulations.  The record includes service 
medical records, VA examination reports, VA outpatient 
treatment records, and private treatment records.  The Board 
notes that in a September 2000 letter to the veteran, the RO 
informed her that no response to the RO's request for 
evidence in support of the veteran's claim had been received 
from the following employers: Auto Nation or the Rose Medical 
Center.  Additionally, in a May 2001 letter, the RO informed 
the veteran of the enactment of the VCAA and explained the 
duty to assist.  The RO also informed the veteran what 
evidence was needed from her and where to send such 
information.  Significantly, she has not responded to either 
the September 2000 or the May 2001 RO letters.  Under these 
circumstances, no further action is necessary to assist the 
veteran with her claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for rating 
PTSD and for establishing entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought and what evidence 
is of record. The Board therefore finds that the notice 
requirements of the new law are met.  The veteran is not 
prejudiced by the Board's consideration of these claims based 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Under the circumstances of this case, where there 
has been substantial compliance with the VCAA, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

Factual Background

Service medical records demonstrate that the veteran's 
systems were clinically evaluated as normal in a report of 
medical examination dated in July 1981, with the exception of 
scattered rales clear with cough and a birthmark.  Relevant 
clinical records demonstrate various assessments and 
diagnoses, including flu syndrome, upper respiratory 
infections, otitis media, viral syndrome, sinusitis, chronic 
back pain, contusion to the rib cage, acute bronchitis, 
gastroenteritis, costochondritis left greater than right 
(treated with physical therapy), myofascial dysfunction, 
fibromyalgia, tension headaches, and gastroesophageal reflux 
disease.  The service medical records do not include X-ray 
evidence of sinusitis.  On March 1998 separation examination 
all systems were clinically evaluated as normal with the 
exception of benign breast cysts, PTSD, and smoking with 
chronic cough.  

Private treatment records dated in 1998 demonstrate findings 
of a markedly dense right breast, acute hematoma of the right 
lateral gastrocnemius, patello-femoral syndrome, intermittent 
gastroesophageal reflux, and positive crepitus in the right 
patella, but no abnormalities pertinent to the disabilities 
at issue.  

A June 1998 psychological evaluation demonstrates that the 
veteran struggled with depression and was taking 
antidepressants.  PTSD and adjustment disorder with depressed 
mood were diagnosed.  A Global Assessment of Functioning 
(GAF) score of 60 was assigned.  

VA treatment records dated in 1998 demonstrate a relevant 
complaint of minor sleep disturbance.  The veteran denied 
homicidal or suicidal ideation.  She reported a history of 
depression and was taking antidepressants at that time.  She 
expressed concern about her inability to express her anger 
without losing control.  Axis III diagnoses of 
gastroesophageal reflux disease, chronic pain, and polycystic 
breasts were noted.  

Upon VA examination in June 1998, the veteran complained of 
lupus manifested by diffuse arthralgia involving her neck, 
back, shoulders, elbows, wrists, hands, knees, hips, ankles, 
and feet.  She voiced complaints of sinusitis, asthma, and 
chest pain.  She reported experiencing clear nasal discharge 
every spring, left sternal pressure with rest and activity, 
and flare-ups of discomfort in her upper back, shoulder, and 
neck areas.  Physical examination revealed no 
lymphadenopathy, and the lungs were clear to auscultation and 
percussion.  Ear, nose and throat examination was noted as 
within normal limits.  The extremities were without cyanosis, 
clubbing, or edema.  Musculoskeletal examination revealed no 
evidence of bony or soft tissue abnormalities, although she 
did have right-sided muscle spasm.  There was no erythema, 
swelling, warmth, or tenderness.  Radiological examination of 
the knees, elbows, shoulders, cervical spine, sinuses, chest, 
lumbar spine, and feet were normal.  The examiner noted that 
laboratory tests were normal and there was insufficient 
clinical evidence to make a diagnosis of lupus at that time.  
The examiner also noted a normal examination of the sinuses 
and chest with no evidence of ischemia on electrocardiogram.  

On VA PTSD examination in June 1998, the veteran complained 
of being irritable and apprehensive.  She also reported 
difficulty concentrating and an inability to sit in a public 
place without her back to the wall.  Sleep and appetite were 
noted as generally okay and the veteran reported having good 
energy and interests.  It was noted that she was not 
currently on antidepressants.  She denied any history of 
manic symptoms, racing thoughts, recklessness, impulsiveness, 
or grandiosity.  She also denied any history of psychosis, 
auditory or visual hallucinations, special powers or iberian 
symptoms.  The veteran admitted to having some anxiety, 
difficulty with isolation, and bad dreams at times.  She also 
admitted to a history of suicidal thinking, but denied any 
current plan, past plans, or attempts.  The veteran denied 
any homicidal ideation or violent behavior.  Mental status 
examination revealed that she was neatly dressed, but 
appeared somewhat fidgety and anxious.  Her speech and 
language were articulate and well structured.  Her thought 
processes were logical and goal-oriented.  The veteran 
reported being somewhat isolated, but hoped that a job as a 
recreational instructor would enable her to be around more 
people.  A relevant diagnosis of mild to moderate PTSD was 
noted.  The examiner noted a GAF score associated with PTSD 
of 65.  

In a December 1998 rating action, the RO, in pertinent part, 
granted service connection for PTSD, evaluated as 30 percent 
disabling; and denied service connection for lupus, 
sinusitis, and costochondritis.  

VA treatment records dated from 1998 to 1999 demonstrate 
complaints and treatment relevant to fibromyalgia and a 
positive tuberculosis test.  In March 1999, the veteran 
complained of diminished ability to focus and concentrate, 
depleted energy levels, depressed mood, difficulty containing 
emotions, disrupted sleep pattern due to ruminations and 
nightmares, anhedonia, excessive worry, and hopelessness.  
Her mood was moderately depressed and her affect was 
restricted.  Speech was slightly slowed, but of normal tone 
and content appropriate.  Associations were tight and thought 
process was linear and goal-directed.  There were no apparent 
episodes of mania or ritualistic behavior.  PTSD sequelae 
manifested by intrusive thoughts and rehashing was noted.  It 
was noted that there was no paranoid ideation, auditory or 
visual hallucinations, suicidal ideation, or homicidal 
ideation.  The veteran appeared to be very motivated to 
restabilize and successfully integrate into civilian life.  A 
diagnosis of recurrent major depression, rule out PTSD, was 
noted.  An Axis III diagnosis of fibromyalgia was noted.  A 
GAF score of 55 was assigned.  Treatment for fibromyalgia was 
noted in March and June 1999.  A July 1999 VA treatment note 
indicates that the veteran was relatively free of depression 
at that time.  

In an August 1999 rating action, the RO continued a 30 
percent evaluation for PTSD.  

Upon VA examination dated in December 1999, it was noted the 
veteran was not currently on antidepressants.  It was also 
noted that the veteran had initially been told that she had 
lupus, but the diagnosis was reevaluated and changed to 
fibromyalgia.  Continued treatment for fibromyalgia was also 
noted.  The veteran reported that she experienced chest pain 
and aching in her sternum in the 1980's.  The veteran 
reported currently having difficulty falling and staying 
asleep.  Physical examination revealed a normal ear, nose, 
and throat examination.  General movement was noted as 
normal.  On palpation throughout the whole body, the veteran 
complained of pain.  A relevant diagnosis of fibromyalgia 
with sleep disturbance and discomfort throughout was noted.  

Upon VA mental examination dated in December 1999, the 
veteran reported feeling paranoid at work and an inability to 
trust anyone.  She reported difficulty sleeping with 
occasional bad dreams.  She reported that she would often 
awaken with a pounding heartbeat without remembering any 
dream material.  The veteran described feeling depressed over 
her fibromyalgia pain and she also reported crying episodes.  
She reported flashbacks occurring with intrusive behavior, 
particularly when a stranger was overly familiar with her.  
She estimated that the flashbacks occurred once or twice a 
week.  She continued to have angry thoughts, but rarely 
showed her anger.  She reported enjoying reading, but stated 
that she could sustain concentration for such effort only 
briefly.  Mental status examination revealed a very 
constricted affect.  The examiner noted that the veteran 
appeared depressed.  There was no indication of a thought 
disorder.  The veteran was oriented in the three spheres.  
She was able to remember two of three items on immediate 
recall and all three six minutes later.  Her proverb 
interpretations were appropriately abstract.  The diagnosis 
was chronic delayed PTSD.  The examiner opined that the 
veteran was working successfully and continued to be active 
in her treatment.  The GAF score assigned was 65, and it was 
noted that the score represented a moderate degree of 
severity of symptoms and moderate impairment in social and 
occupational functioning.  

In a January 2000 rating action, the RO granted entitlement 
to service connection for fibromyalgia.  

VA outpatient treatment records dated in 2000 demonstrate a 
complaint of sinus pain and pressure with a productive cough 
and neck pain in January 2000; no diagnosis was noted.  In 
March 2000, the veteran requested the resumption of an 
antidepressant and reported that her depression was becoming 
disabling again, interfering with her ability to work.  She 
reported trouble sleeping and an inability to concentrate.  

On VA examination in June 2000, it was noted that the veteran 
had a history of depressed mood, fibromyalgia, foot problems, 
back problems, and skin problems.  She reported currently 
feeling depressed because of how she felt physically.  She 
felt tired and very frustrated.  She reported that her memory 
was worse and she was quite fatigued and withdrawn.  She 
denied symptoms of mania, but admitted to feeling anxious at 
times.  She denied any overtly psychotic symptoms, including 
auditory and visual hallucinations.  She denied suicidal or 
homicidal ideation.  She described her days as involving 
mainly working and then resting when she was not at work.  
She reported that she was able to take care of herself and 
her household.  The veteran reported working a full day and 
getting together with friends occasionally.  Mental status 
examination revealed the veteran appeared slightly depressed.  
Her speech was articulate and motor functioning was grossly 
intact.  Thought processes were logical and goal-oriented.  
On recall testing, the veteran was only able to remember two 
out of three items.  She reported some anxiety in addition to 
depression at times.  The examiner opined that the veteran 
was competent to manage her affairs and that she was able to 
work 30 to 40 hours a week in car sales.  The examiner noted 
that it seemed she retained the capacity to do at least 
simple work in a loosely supervised setting with minimal 
interpersonal contact, as she was doing more than that at the 
current time.  Diagnoses of major depression in partial 
remission, associated with physical problems, and chronic 
PTSD were noted.  The examiner assigned a GAF score of 68 
associated with PTSD.

Upon VA general medical examination dated in June 2000, the 
veteran reported having fibromyalgia, foot problems, and 
PTSD.  She reported feeling tired all of the time as well as 
pain and stiffness in various joints and extremities.  It was 
noted that she also suffered from gastroesophageal reflux.  
Physical examination revealed that the nose, sinuses, mouth 
and throat were clear and within normal limits.  Heart sounds 
were regular in rate and rhythm.  Examination of the 
musculoskeletal system revealed tenderness to palpation and 
manipulation in various areas.  A relevant diagnosis of 
fibromyalgia and related headaches was noted.  

VA treatment records dated in 2000 and 2001 demonstrate that 
in October 2000, the veteran reported feeling better and more 
alert since discontinuing all antidepressants.  Continued 
treatment for gastroesophageal reflux and fibromyalgia was 
noted.  

Analysis

I.  Rating of PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders, 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 30 percent rating is 
warranted for PTSD with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted for PTSD with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for PTSD 
with occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for PTSD with total occupational and social 
impairment, due to symptoms such as the following:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a rating in 
excess of 30 percent for PTSD are not met for any period of 
time during the appellate period.  The veteran's service-
connected PTSD is manifested by depression, irritability, 
difficulty concentrating, anxiety, sleep difficulties, and 
some memory loss.  However, she is able to work 30 to 40 
hours per week in car sales, and she reports getting together 
with friends occasionally.  The symptoms of PTSD have 
remained fairly constant.  At no time during the appeal 
period are the symptoms shown to be of sufficient degree to 
satisfy the criteria for a rating higher than 30 percent.  
Thus, "staged ratings" are not warranted.  The symptoms 
such as depressed mood, anxiety, suspiciousness, chronic 
sleep impairment, and memory loss have not been described as 
more than moderate in degree.  While they may produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, the veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  

The medical evidence does not demonstrate objective findings 
of circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week, difficulty in 
understanding complex commands; impaired judgment, impaired 
abstract thinking; disturbances of motivation or mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Thus, the criteria for a rating in 
excess of 30 percent for PTSD are not met.  

II.  Service Connection Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many 
factors but basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. §  3.303(d).  Certain chronic 
disabilities will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Sinusitis

A threshold requirement for establishing service connection 
is that there must be competent evidence of current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  
Although the veteran's service medical records demonstrate 
several complaints and assessments of sinusitis, the post-
service medical evidence does not show current sinusitis 
disability.  Sinusitis was not confirmed by x-ray during the 
veteran's active service, and her ear, nose, and throat were 
evaluated as normal upon separation examination in March 
1998.  Post-service medical records include normal 
examinations of the sinuses in June 1998, December 1999, and 
June 2000.  VA outpatient treatment records do not include a 
diagnosis of sinusitis, and reflect only one complaint 
related to the sinuses since her separation from service.  

The Court has held that service connection is limited to 
those cases where disease or injury in service has resulted 
in a disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Because the postservice medical evidence 
demonstrates normal examinations of the nose on several 
occasions and no diagnosis of sinusitis, the Board concludes 
that the veteran's in-service sinusitis was acute in nature 
and resolved without any residual disability.  In the absence 
of proof of a present disability, service connection is not 
warranted. 

Lupus

The veteran's service medical records demonstrate myofascial 
pain and findings of fibromyalgia, but a diagnosis of lupus 
is not reported.  On VA examination in June 1998, the 
examiner opined that there was insufficient clinical evidence 
to make a diagnosis of lupus.  Subsequent postservice medical 
records demonstrate instead the diagnosis of, and treatment 
for, fibromyalgia.  A December 1999 VA examination report 
notes that the veteran had initially been told that she had 
lupus, but the diagnosis was reevaluated and changed to 
fibromyalgia.  In a January 2000 rating, the RO granted 
service connection for fibromyalgia.  Thus, it appears that 
the symptoms of musculoskeletal pain which the veteran 
attributes to lupus, and for which she seeks service 
connection as lupus, have been associated with fibromyalgia 
(for which service connection is granted).  A current lupus 
disability is not shown, and service connection for such 
disability is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. at 225.  

Costochondritis

The veteran's service medical records demonstrate findings of 
costochondritis treated with physical therapy.  However, on 
service separation examination, no pertinent abnormalities 
were noted.  Postservice medical records are silent for any 
further diagnosis or treatment related to costochondritis.  
On VA examination in June 1998, the examiner noted a normal 
examination of the chest with no evidence of ischemia on 
electrocardiogram.  Subsequent VA examinations are also 
silent for diagnosis of costochondritis or symptoms related 
to such disability.  The medical evidence demonstrates that 
the in-service incidents of costochondritis were acute in 
nature, and have not resulted in any chronic disability 
currently shown.  In the absence of medical evidence of 
current costochondritis disability, service connection for 
such disability is not warranted.  


ORDER

A rating in excess of 30 percent PTSD is denied. 

Service connection for sinusitis, lupus, and costochondritis 
is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

